                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                  No. 5:12-CR-294-D



UNITED STATES OF AMERICA                      )
                                              )
                  v.                          )                    ORDER
                                              )
TOBIAS VAN COOLEY, JR.,                       )
                                              )
                              Defendant.      )


       Tobias Van Cooley, Jr. ("defendant") filed a motion for a copy of his plea agreement [D.E.

113]. The court has reviewed the motion. The plea agreement remains sealed for the reasons stated

in the letter of February 25, 2020. Defendant has exhausted his appeals and there is no reason at this

time to unseal the plea agreement or to provide a copy of the plea agreement to him. Defendant's

motion [D.E. 113] is DENIED.

       SO ORDERED. This J..!.. day of February 2021.




                                                       JSC.DEVERID
                                                       United States District Judge




           Case 5:12-cr-00294-D Document 123 Filed 02/17/21 Page 1 of 1
